Citation Nr: 0625444	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-35 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome (IBS), as secondary to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran had periods of active duty in the Marines from 
January 1972 to February 1975 and active duty for training 
(ACDUTRA) in the Army National Guard in May 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A hearing before a Decision Review Officer was held in May 
2005.  A transcript is of record.

The veteran was scheduled for a hearing before a Veteran's 
Law Judge, in July 2006, but failed to appear for his 
hearing.


FINDINGS OF FACT

Irritable bowel syndrome is aggravated by the veteran's 
service-connected disabilities.  


CONCLUSION OF LAW

Irritable bowel syndrome is proximately due to or the result 
of service-connected disabilities.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in November 
2002.  In correspondence dated in December 2002, he was 
notified of the provisions of the VCAA as they pertain to the 
issue of service connection.  Clearly, from submissions by 
and on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, an examination has been performed, and all 
available evidence has been obtained in this case.  The 
veteran identified VA treatment records which the RO 
obtained.  The appellant has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has assisted the 
veteran in the development of his claim in accordance with 
applicable laws and regulations.  Accordingly, the Board will 
address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran received such notice in April 2006.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  

Factual Background

The veteran injured his back during a period of ACDUTRA in 
May 1993.  The evidence in the claims file documents a 
lengthy history of debilitating back pain.  However, the 
veteran's service medical records are negative for treatment 
for IBS symptoms. 

The veteran's claim for service connection for IBS, secondary 
to his service-connected back disorder, was received in 
November 2002.  Associated with the claims folder are 
numerous VA and private medical records addressing the 
veteran's gastrointestinal problems.  Through testing, 
gastroesophageal reflux disease (GERD), ulcer disease, or 
other lesions of the gastrointestinal tract were identified.  

A VA Upper GI series and barium enema were performed in 
January 2002, with negative results.  A colonoscopy in March 
2002 was also negative and the record indicates the veteran 
had dyspepsia; but denied weight loss, nausea, vomiting, or 
constipation.  He did have some loose stools.  The veteran's 
medication was increased to combat the associated symptoms 
which had occurred over the last few months, but with the 
negative test results, it was believed he suffered from a 
nervous stomach syndrome. 

A June 2002 record of R.E., M.D. indicates treatment of the 
veteran in March 2002 for abdominal pain.  He noted that the 
abdominal pain was probably functional as an examination was 
unable to provide an organic basis for the pain.  He noted 
the veteran had mild problems with diarrhea after taking 
Aciphex.  His impression was that the diarrhea was due to the 
Aciphex, with IBS symptoms otherwise.  He was taken off 
Aciphex and given Zantac.  

A November 2002 record from A.G., M.D. reflects the veteran 
complained of quite a bit of abdominal pain which the veteran 
thought was due to his medications.

VA record of January 2003 shows a diagnosis of IBS after an 
Upper GI series, a barium enema, and a colonoscopy all 
negative.  He was instructed on dietary changes and 
supplemental fiber use.  A March 2003 record reflects IBS was 
stable.

In a May 2005 correspondence, R. E., M.D. indicated he had 
treated the veteran since 2002 for symptoms of IBS and 
gastroesophageal reflux disease.  He stated that IBS symptoms 
are idiopathic and have no known cause.  He opined that while 
it was difficult to say that the veteran's spinal stenosis 
would cause exacerbation of the IBS symptoms, other than to 
just contribute to stress and anxiety; he noted that the 
stress and anxiety certainly could worsen IBS symptoms.  

In October 2005, the veteran underwent a VA gastrointestinal 
examination.  He stated that he had changed his diet 
according to the recommendations and increased his fiber 
intake.  He reported continuing symptoms of nausea, frequent 
constipation, bloating, and flatulence with intermittent 
fecal leakage though.  Upon a physical evaluation, the VA 
examiner noticed a soft bowel with diffuse tenderness 
throughout, and slight bloating.  She provided a diagnosis of 
IBS and expressed agreement with R.E., M.D.'s opinion which 
essentially stated that the spinal stenosis would not cause 
an exacerbation of the IBS symptoms other than to contribute 
to stress and anxiety.  The examiner opined that IBS and the 
back condition had no direct relation; however, the stress 
and anxiety secondary to the back condition was as least as 
likely as not the cause, or more accurately, the exacerbation 
of the IBS.  She concluded by noting IBS is in and of itself 
idiopathic with no known cause.

Effective May 2005, the veteran was service connected for a 
depressive disorder.  The award was based on a October 2005 
VA medical examination.  During that examination, the 
examiner noted symptoms of anxiety, excessive worry and 
irritability.  


Analysis

The veteran contends that his irritable bowel syndrome is due 
to his service-connected back condition.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141. 

The United States Court of Appeals for Veterans Claims has 
held that where a veteran's service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability. (Allen v. 
Brown, 7 Vet.App. 439 (1995)).

After reviewing the medical evidence and opinions provided in 
this case, the Board finds that the veteran's irritable bowel 
syndrome is aggravated to some extent, by his service-
connected disabilities.

It is apparent to the Board that the etiology of the 
veteran's IBS is unknown.  However, the medical opinions 
provided clearly state that the veteran's service-connected 
back condition aggravates the veteran's IBS because of the 
stress and anxiety it causes.  Moreover, the Board observes 
that the veteran has been service-connected for depression 
(with symptoms of anxiety), secondary to his back condition.  
Thus, on the basis of the foregoing, the Board finds service 
connection is warranted.  




ORDER

Service connection for irritable bowel syndrome, as secondary 
to service-connected back disabilities, is granted.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


